[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 08-16650                     JUNE 15, 2009
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK


                     D.C. Docket No. 08-00080-CR-WTM-4

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

RONALD EUGENE KERSEY,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Georgia
                         _________________________
                                (June 15, 2009)

Before BIRCH, BLACK and HULL, Circuit Judges.

PER CURIAM:

      Robert Paul Phillips, III, appointed counsel for Ronald Eugene Kersey in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Kersey’s conviction

and sentence are AFFIRMED.




                                          2